IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1695
                               Filed June 24, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BILLIE JOE MCROY,
      Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Des Moines County, John G. Linn,

Judge.



      Billie Joe McRoy appeals the sentence imposed following his guilty plea to

domestic abuse assault, an aggravated misdemeanor. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Kelly Huser,

Assistant Attorneys General, Amy Beavers, County Attorney, and Justin

Stonerook, Assistant County attorney, for appellee.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                        2



BOWER, J.

       Billie Joe McRoy appeals the sentence imposed following his guilty plea to

domestic abuse assault, an aggravated misdemeanor. McRoy claims the district

court abused its discretion by failing to state its reasons for imposing the

sentence from the negotiated plea agreement. We find district court gave effect

to the parties’ agreement and did not abuse its discretion in failing to state

reasons for the sentence imposed. Accordingly, we affirm.

I. Background Facts and Proceedings

       The State initially charged Billie Joe McRoy with domestic abuse assault,

a class “D” felony, in violation of Iowa Code sections 708.1, 708.2A(1) and

708.2A(4) (2013). On October 6, 2014, McRoy pled guilty to domestic abuse

assault, an aggravated misdemeanor, a lesser-included offense. Pursuant to the

negotiated plea agreement, the State recommended McRoy be sentenced to a

term not to exceed two years in prison and pay a fine of $625. On October 8, the

court entered judgment imposing the sentence pursuant to the plea agreement.

In the entry, the court stated, “[T]he sentence of this Court [is] based upon the

negotiations of the parties.”

II. Standard of Review

       We review criminal sentences for errors at law. State v. Hennings, 791
N.W.2d 828, 833 (Iowa 2010). We will reverse the district court only where it is

shown there was an abuse of discretion or an error in the sentencing procedure.

Id.
                                          3



III. Discussion

       McRoy claims the court abused its discretion by failing to state statutorily

acceptable reasons (pursuant to Iowa Code section 901.5) for imposing the

sentence.

       In State v. Snyder, our supreme court held that when a court approved a

plea agreement and incorporated the agreement into the sentence,

       [t]he sentence of imprisonment was . . . not the product of the
       exercise of trial court discretion but of the process of giving effect to
       the parties’ agreement. Under these circumstances, the purpose of
       a statement of reasons for imposition of the sentence would serve
       no practical purpose . . . . [A]ny failure by the court to furnish
       reasons for the sentence was harmless.

336 N.W.2d 728, 729 (Iowa 1983); see also State v. Cason, 532 N.W.2d 755,

756 (Iowa 1995); State v. Clark, No. 14-0263, 2015 WL 1332373, at *1 (Iowa Ct.

App. Mar. 25, 2015).

       Here, the court imposed the sentence pursuant to the plea agreement. It

is clear from the record the sentencing court was merely giving effect to the

parties’ agreement. Under these circumstances, the district court did not abuse

its discretion in failing to state with more specificity the reasons for the sentence

imposed. Although it is better practice for a sentencing court to state its reasons

in every case, it is not reversible error if the court fails to do so when it is not so

required. Snyder, 336 N.W.2d at 729. Finding no abuse of discretion, we affirm.

       AFFIRMED.